DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-2 in the reply filed on 3/1/2021 is acknowledged.  The traversal is on the ground(s) that Sumi (US 20150042004 A1, of record) fails to teach or make obvious the shared technical feature of groups I and II, specifically applicant argued that as Sumi teaches a vapor supplying means supplying a non-solvent vapor (or a scavenging gas) instead of a solvent vapor, .  This is not found persuasive because while the method being performed in Sumi and that of claim 3 are different, the question is whether the vapor supply means taught by Sumi meets the limitation of a solvent vapor supply means as taught in applicant’s disclosure. Applicant’s disclosure does not appear to define “solvent vapor supply means”  as anything that would require a supply of the solvent vapor but a tube that is capable of providing a vapor around the supply means of dope liquid)  (Applicant’s disclosure, Reference numeral 11 in Fig. 2). As such the shared technical feature between the two groups does not require the method step of supplying the solvent vapor or being connected directly to a supply of the vapor means and therefore the shared technical feature is still taught by Sumi.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or 3/1/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
In the present application the terms “a polymer solution supply means” and “a solvent vapor supply means” are being interpreted under 35 U.S.C. 112(f) as being an inner tube with an intended use of supplying a polymer solution and an outer tube surrounding the inner tube with an intended use of supplying the solvent utilized in forming the polymer solution, respectively.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A nozzle device for spinning, comprising a nozzle, a polymer solution supply means for supplying a polymer solution to a nozzle to eject it from a nozzle tip”. It is unclear whether the “a nozzle” forming a part of the nozzle device and the “a nozzle” that the polymer solution supply means is intended to supply the polymer solution to are the same nozzle or not. The examiner is interpreting the claim as if they are indeed the same nozzle.
Claim 2 recites “the inner tube being a nozzle”. It is unclear whether this is supposed to refer to the previously recited nozzle or not. The examiner is interpreting the claims as if only one nozzle which is part of the inner tube is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumi (US 20150042004 A1, of record).
With respect to claim 1, Sumi teaches a nozzle device for spinning (Figs. 1-2, P0067-P0069), comprising a nozzle (spinning nozzle 10, Fig. 1, P0081, P0083), a polymer solution supply means for supplying a polymer solution to a nozzle to eject it from a nozzle tip (P0017, resin solution flow channel 12, P0083), and a vapor supply (scavenging nozzle 41, P0099-P0108, Figs. 1-2). 
With respect to the limitation “for supplying a gas containing the vapor of the same solvent as a solvent of the polymer solution” Sumi does not teach this intended use, teaching supplying a scavenging gas instead (P0099). However as it is an intended use of the claimed apparatus which the nozzle of Sumi could perform, the device of Sumi meets the overall limitation.  See In re Casey 152 USPQ 235.
It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. 

With respect to claim 2, Sumi further teaches 	wherein the device has a double tubular structure part composed of an inner tube, the inner tube being a nozzle (discharge port of resin flow channel 12, Pig. 1, P0083), and an outer tube surrounding it (scavenging nozzle 41, P0099-P0100). 
With respect to the limitation that “[the double tubular structure part] is configured such that a gas containing the vapor of the same solvent as the solvent of the polymer solution is supplied from a space between the inner tube and the outer tube”, Sumi does not explicitly teach this intended use of the tubes, teaching supply of a scavenging gas between the inner and outer tube instead (P0099). However as an intended use of the claimed apparatus which the nozzle of Sumi could perform, the device of Sumi meets the overall limitation.  See In re Casey 152 USPQ 235.
It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. 

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reneker (US 6382526 B1, of record)
With respect to claim 1, Reneker teaches a nozzle device for spinning (nozzle 10, Fig. 1, C3L64-C4L37), comprising a nozzle (nozzle 10, Figs. 1-3, C3L64-C4L37), a polymer solution supply means for supplying a polymer solution to a nozzle to eject it from a nozzle tip (fiber forming material comes from source 17, Fig. 1, C4L38-54) and a solvent vapor supply means for supplying a gas at least to the periphery of the polymer solution just ejected (gas source 18, C4L48-54, C5L25-37). 
With respect to claim 2, Reneker further teaches wherein the device has a double tubular structure part composed of an inner tube (center tube 11, Fig. 1), the inner tube being a nozzle (C3L64-C4L37, nozzle for the vapor), and an outer tube surrounding it (outer gas tube 19, Fig. 2), and is configured such that a gas containing the vapor of the same solvent as the solvent of the polymer solution is supplied from a space between the inner tube and the outer tube (C5L25-37).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741